 
 
I 
108th CONGRESS
2d Session
H. R. 5366 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Foley introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide employers a double deduction of certain employee training expenses. 
 
 
1.Double deduction of certain employee training expenses 
(a)In GeneralPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by adding at the end the following new section: 
 
200.Double deduction of certain employee training expenses 
(a)In GeneralThere is allowed as a deduction amounts paid or incurred by the taxpayer during the taxable year for the training of employees of such taxpayer if— 
(1)such amounts are also deductible by the taxpayer for such taxable year as ordinary and necessary business expenses under section 162(a), and 
(2)such training constitutes— 
(A)an apprenticeship program recognized and certified by the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50), or 
(B)a program licensed, registered, or certified by a State. 
(b)Limitation based on wagesNo deduction shall be allowed under this section to any taxpayer for any taxable year unless the amount of the deduction which would (but for this subsection) be so allowed equals or exceeds 1 percent of the total wages paid or incurred by such employer for such taxable year.. 
(b)Clerical AmendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 200. Double deduction of certain employee training expenses. 
(c)Effective DateThe amendments made by this section shall apply to expenses paid or incurred in taxable years ending after the date of the enactment of this Act.  
 
